UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F [] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR []SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report……………. For the transition period from to Commission file number 0-29962 Novogen Limited ACN (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) New South Wales, Australia (Jurisdiction of incorporation or organization) Level 1, 1-7 Waterloo Road, North Ryde, New South Wales 2113, Australia (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. Ordinary Shares* American Depositary Shares, each representing twenty-five Ordinary Shares Securities registered or to be registered pursuant to Section 12(g) of the Act. None * Not for trading, but only in connection with the registration of American Depositary Shares. Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. Not Applicable The number of outstanding Ordinary Shares of the issuer as at June 30, 2012 was 103,805,676. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[]No[X ] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes[]No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes[] No[] Indicate by check mark if the registrant is a large accelerated filer, an accelerated filer or non-accelerated filer. Large accelerated filer []Accelerated filer []Non-accelerated filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing U.S. GAAP []International Financial Reporting Standards as issuedOther [] by the International Accounting Standards Board [X] If ‘Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17[ ]Item 18 [] If this is an annual report, indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] TABLE OF CONTENTS Forward Looking Statements 1 PART I ITEM 1.Identity of Directors, Senior Management and Advisors 2 ITEM 2.Offer Statistics and Expected Timetable 2 ITEM 3.Key Information 2 ITEM 4.Information on the Company 13 ITEM 4A.Unresolved Staff Comments 33 ITEM 5.Operating and Financial Review and Prospects 33 ITEM 6.Directors, Senior Management and Employees 41 ITEM 7.Major Shareholders and Related Party Transactions 54 ITEM 8.Financial Information 56 ITEM 9.The Offer and Listing 58 ITEM 10.Additional Information 60 ITEM 11. Quantitative and Qualitative Disclosures about Market Risk 64 ITEM 12.Description of Securities other than Equity Securities 65 PART II ITEM 13.Defaults, Dividend Arrearages and Delinquencies 67 ITEM 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 67 ITEM 15.Controls and Procedures 67 ITEM 16.Reserved 68 ITEM 16A.Audit Committee Financial Expert 68 ITEM 16B.Code of Ethics 68 ITEM 16C.Principal Accountant Fees and Services 69 ITEM 16D.Exemptions from the Listing Standards for Audit Committees 69 ITEM 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 70 ITEM 16F.Change in Registrant’s Certifying Accountant 70 ITEM 16G. Corporate Governance 71 ITEM 16H. Mine Safety Disclosure 71 PART III ITEM 17.Financial Statements – Not Applicable 72 ITEM 18.Financial Statements 72 ITEM 19.Exhibits 72 FORWARD-LOOKING STATEMENTS This Annual Report on Form 20-F includes forward-looking statements, which involve a number of risks and uncertainties. These forward-looking statements can generally be identified as such because the context of the statement will include words such as “may,” “will,” “intend,” “plan,” “believe,” “anticipate,” “expect,” “estimate,” “predict,” “potential,” “continue,” “likely,” or “opportunity,” the negative of these words or other similar words. Similarly, statements that describe our future plans, strategies, intentions, expectations, objectives, goals or prospects and other statements that are not historical facts are also forward-looking statements. Discussions containing these forward-looking statements may be found, among other places, in “Business Overview” and “Operating and Financial Review and Prospects” in this Annual Report on Form 20-F. For such statements, we claim the protection of the Private Securities Litigation Reform Act of 1995. Readers of this Annual Report on Form20-F are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the time this Annual Report on Form20-F was filed with the Securities and Exchange Commission, or SEC. These forward-looking statements are based largely on our expectations and projections about future events and future trends affecting our business, and are subject to risks and uncertainties that could cause actual results to differ materially from those anticipated in the forward-looking statements. These risks and uncertainties include, without limitation, those discussed in “Risk Factors” and in “Operating and Financial Review and Prospects” of this Annual Report on Form20-F. In addition, past financial or operating performance is not necessarily a reliable indicator of future performance, and you should not use our historical performance to anticipate results or future period trends. We can give no assurances that any of the events anticipated by the forward-looking statements will occur or, if any of them do, what impact they will have on our results of operations and financial condition. Except as required by law, we undertake no obligation to update publicly or revise our forward-looking statements to reflect events or circumstances that arise after the filing of this Annual Report on Form20-F. In this Annual Report on Form20-F, “Novogen,” “Company,” “we,” “us” and “our” refer to Novogen Limited and its wholly owned subsidiaries on a consolidated basis, unless the context otherwise provides. 1 PART I Item 1.Identity of Directors, Senior Management and Advisors Item 1 details are not required to be disclosed as part of the Annual Report. Item 2.Offer Statistics and Expected Timetable Item 2 details are not required to be disclosed as part of the Annual Report. Item 3.Key Information Selected Financial Data The selected financial data at June 30, 2012 and 2011 and for the years ended June 30, 2012, 2011 and 2010 have been derived from the Consolidated Financial Statements of the Company included in this Annual Report and should be read in conjunction with, and are qualified in their entirety by, reference to those statements and the notes thereto. This financial report complies with International Financial Reporting Standards (IFRS) as adopted by the International Accounting Standards Board (IASB). The Consolidated Financial Statements have been audited in accordance with the PCAOB auditing standards in the United States by the Company’s independent registered public accounting firm. The Company’s fiscal year ends on June 30. As used throughout this Annual Report, the word “fiscal” followed by a year refers to the 12-month period ending on June 30 of that year. For example, the term “fiscal 2012” refers to the 12 months ended June 30, 2012. Except as otherwise indicated, all dollar amounts referred to in this Annual Report are at the consolidated level and exclude inter-company amounts. 2 Summary of Consolidated Statements of Comprehensive Income (IFRS) (A$'000) (A$'000) (A$'000) (A$'000) (A$'000) (US$'000) Revenue from continuing operations - * Loss after tax from continuing operations - * ) Profit/(loss) after tax from discontinuing operations - * ) Net loss ) Net profit/(loss) attributable to members of Novogen Limited ) Basic and diluted earnings/(loss) per share from continuing operations (cents per share) - * ) Basic and diluted earnings/(loss) per share from discontinuing operations (cents per share) - * ) Basic and diluted earnings/(loss) per share (cents per share) Weighted average number of Ordinary Shares used to calculate earnings per share Number of outstanding Ordinary Shares at year end * Comparative information for these periods cannot be provided without unreasonable effort or expense. Summary of Consolidated Statements of Financial Position (IFRS) (A$'000) (A$'000) (A$'000) (A$'000) (A$'000) (US$'000) Cash and Cash Equivalents Total Assets Net Assets Capital Stock The Directors of Novogen Limited do not recommend the payment of a dividend at year end. During the year ended June 30, 2012, Novogen Limited distributed to its shareholders, by way of a dividend, 90% of the rights it received from its majority owned subsidiary, MEI Pharma, Inc. (“MEI”), under MEI’s rights offering which concluded in May, 2012. More information on the rights issue is included below under “corporate developments” contained in Item 4. No other dividends have been declared by the Company in the fiscal years included in this report. The Company publishes its Consolidated Financial Statements expressed in Australian dollars. In this Annual Report, references to “U.S. dollars” or “US$” are to the currency of the United States of America (“U.S.”) and references to “Australian dollars” or “A$” are to the currency of Australia. For the convenience of the reader, this Annual Report contains translations of certain Australian dollar amounts into U.S. dollars at specified rates. These translations should not be construed as representations that the Australian dollar amounts actually represent such 3 U.S. dollar amounts or could be converted into U.S. dollars at the rate indicated. Unless otherwise stated, the translations of Australian dollars into U.S. dollars have been made at the rate of US$1.0236 A$1.00, the noon market buying rate in New York City for cable transfers in Australian Dollars as certified for customs purposes by the Federal Reserve Bank of New York (the noon buying rate) on June 29, 2012. The noon buying rate on September 28, 2012 was US$1.0388 A$1.00 Exchange Rates for the six months to September 2012 A$ versus US$ Month High Low April May June July August September Exchange Rates for the Last Five Years A$ versus US$ Fiscal Year Average Ended June 30 Rate The Company is currently proposing an in specie distribution of the shares of MEI Pharma, Inc. (“MEI”) held by Novogen limited, which is subject to shareholder approval at an the Annual General Meeting of shareholders to be held on November 12, 2012. Separate explanatory materials have been distributed to shareholders for them to make an informed decision on the proposed transaction. This report has been prepared on the basis of the current business structure which includes the business and consolidated accounts of the Company’s majority owned subsidiary MEI. The MEI shares held by Novogen Limited are subject to the proposed in specie distribution to Novogen shareholders. 4 Risk Factors Investment in our securities involves a high degree of risk. You should consider carefully the risks described below, together with other information in this Annual Report on Form20-F and our other public filings, before making investment decisions regarding our securities. If any of the following events actually occur, our business, operating results, prospects or financial condition could be materially and adversely affected. This could cause the trading price of our common stock to decline and you may lose all or part of your investment. Moreover, the risks described below are not the only ones that we face. Additional risks not presently known to us or that we currently deem immaterial may also affect our business, operating results, prospects or financial condition. The Company is currently proposing, subject to shareholder approval, an in specie distribution of its holdings of securities of MEI Pharma, Inc. (“MEI”), its majority-owned subsidiary, which comprise the Company’s principal assets. The Company is currently proposing an in specie distribution of the shares of its majority-owned subsidiary, MEI, that the Company holds, which is subject to shareholder approval at the Annual General Meeting of shareholders to be held on November 12, 2012. Separate explanatory materials have been distributed to shareholders for them to make an informed decision on the proposed transaction. Following the sale of the glucan assets in August 2012 of the Company’s majority owned subsidiary, Glycotex, Inc., the securities of MEI are the Company’s principal remaining asset. This annual report has been prepared on the basis of the current business structure which includes the business and consolidated accounts of the Company’s majority owned subsidiary MEI. If, however, the Company effects the in specie distribution of MEI shares currently contemplated, after obtaining the required shareholder approval, the Company would have no active operations and limited financial resources. As such, the Company may cease operations and depending on the applicable circumstances, including any merger transaction with an operating company, may constitute a “shell company”, which are subject to certain unfavorable requirements, under SEC and stock exchange rules. There can be no assurance that the in specie distribution of MEI shares will be consummated, or the specific terms and conditions of any distribution that is consummated, whether or not shareholders approve such transaction. There are risks and uncertainties associated with any such potential transaction, or any other transactions the Company may consider, including a transaction such as that initially agreed and subsequently terminated with Kai Medical, any of which could result in a substantial decline in the trading price of the Company’s shares, which may result from the consummation, or the failure to consummate, any such transaction. The Company is currently exploring various strategic alternatives involving assets comprising substantially all of its business. The Company continues to explore opportunities to maximize value to its stakeholders, including, among other things, through reorganizations, recapitalizations, private placements, strategic alliances, joint ventures, acquisitions and dispositions potentially involving all types and combinations of equity, debt and other alternatives. In this regard, the Company is currently contemplating possible transactions which may involve the spin-off or sale of one or more businesses, transfers of various assets, possible distributions of MEI securities held by the Company, or other features. The assets involved in these transactions may include substantially all of the Company’s assets. 5 There are risks and uncertainties associated with any such potential transaction, including the risk that, due to business considerations, regulatory constraints or other reasons, the Company may be unable or unwilling to pursue or consummate any such transaction and that as a result of the consummation, or failure to consummate, such transactions the trading price of the Company’s shares may decline. The Company's ability to continue as a going concern is uncertain as a result of the strategic options that are currently being explored and the potential that any new business in which the Company may choose to pursue may require additional future funding. Following the planned in specie distribution of shares of MEI held by Novogen limited, which is subject to shareholder approval at an the Annual General Meeting of shareholders to be held on November 12, 2012, the Company will have no active operations and limited financial resources. Although the Company believes it will have sufficient cash resources to fund operations of the next twelve months, its future will be dependant on the result of the current options that are being explored for the future of the Company, as described above. If such a transaction is completed, the going concern of the Company will be dependent on the operations of the new business and we can not provide assurance that additional funding will not be required for the Company to continue as a going concern. If the Company’s subsidiary MEI, cannot obtain additional funding, its product development and commercialization efforts may be reduced or discontinued and it may not be able to continue its operations. MEI’s audited financial statements for the year ended June 30, 2012 were prepared under the assumption that it would continue its operations as a going concern.Their independent registered public accounting firm has included a “going concern” explanatory paragraph in its report on MEI’s financial statements for the years ended June 30, 2012 and 2011 indicating that it had incurred recurring losses from operations and has no current source of revenues and limited sources of financing, and that these factors raise substantial doubt about its ability to continue as a going concern.While MEI believe that its existing cash balances, which were approximately US$6.2 million as of June 30, 2012 will be sufficient to fund its operations until early calendar year 2013, it will need substantial additional funds to progress the clinical trial program for its drug candidates and to develop any additional compounds.MEI’s ability to raise additional funds is uncertain; such funds may not be available on acceptable terms, or at all. In the event that MEI do not obtain additional capital, there is a substantial doubt of it being able to continue its operations as a going concern.If MEI cannot continue its operations as a going concern, stockholders would likely lose most or all of their investment in MEI and Novogen’s share price, as the current majority owner of MEI would be significantly impacted. The Company has limited existing financial resources and will need substantial additional funds to progress the clinical trial program for MEI’s drug candidates ME-143, ME-344 and Pracinostat and to develop new compounds. The actual amount of funds MEI will need will be determined by a number of factors, some of which are beyond its control. The Company has limited cash resources and liquidity. MEI will need substantial additional funds to progress the clinical trial program for its drug candidates ME-143, ME-344 and Pracinostat and to develop any additional compounds. The factors which will determine the actual amount of funds that MEI will need to progress the clinical trial programs for ME-143, ME-344 and Pracinostat may include the following: · the number of trials; · the number of sites included in the trials; · the length of time required to enroll suitable patients; · the number of patients who participate in the trials and the rate that they are recruited; · the number of treatment cycles patients complete while they are enrolled in the trials; and · the efficacy and safety profile of the product. 6 If MEI is unable to obtain additional funds on favorable terms or at all, it may be required to cease or reduce its operations. Also, if MEI raises more funds by selling additional securities, the ownership interests of holders of its securities, including Novogen, will be diluted. Negative global economic conditions may pose challenges to our business strategy, which relies on access to capital from the markets or collaborators. Negative conditions in the global economy, including credit markets and the financial services industry, have generally made equity and debt financing more difficult to obtain, and may negatively impact our ability to complete financing transactions. The duration and severity of these conditions is uncertain, as is the extent to which they may adversely affect our business and the business of current and prospective vendors and collaborators. If negative global economic conditions persist or worsen, we may be unable to secure additional funding to sustain our operations or to find suitable collaborators to advance our internal programs, even if we achieve positive results from our research and development efforts. The Company has incurred operating losses since its inception, and is likely to incur operating losses for the foreseeable future. The Company has incurred net losses of A$228,673,000 since its inception, including net losses of A$1,350,000, A$9,479,000 and A$15,246,000 for the years ended June30, 2012, 2011, and 2010, respectively. The Company anticipates that it will incur operating losses and negative cash flow for the foreseeable future. The results of pre-clinical studies and completed clinical trials are not necessarily predictive of future results, and the Company’s subsidiaries’ current drug candidates may not have favorable results in later studies or trials. Pre-clinical studies and PhaseI and PhaseII clinical trials are not primarily designed to test the efficacy of a drug candidate, but rather to test safety, to study pharmacokinetics and pharmacodynamics, and to understand the drug candidate’s side effects at various doses and schedules. Favorable results in early studies or trials may not be repeated in later studies or trials, including continuing pre-clinical studies and clinical trials, and the Company’s drug candidates in later-stage trials may fail to show desired safety and efficacy despite having progressed through earlier-stage trials. Unfavourable results from ongoing pre-clinical studies or clinical trials could result in delays, modifications or abandonment of ongoing or future clinical trials, or abandonment of a clinical program. Pre-clinical and clinical results are frequently susceptible to varying interpretations that may delay, limit or prevent regulatory approvals or commercialization. Negative or inconclusive results or adverse medical events during a clinical trial could cause a clinical trial to be delayed, repeated or terminated, or a clinical program to be abandoned. Final approval by regulatory authorities of the Company’s or its subsidiaries’ drug candidates for commercial use may be delayed, limited or prevented, any of which would adversely affect its ability to generate operating revenues. The Company will not generate any operating revenue until it, or its subsidiaries, successfully commercializes one of its drug candidates. Currently, the Company’s subsidiaries drug candidates are at different stages of development, and each will need to successfully complete a number of studies and obtain regulatory approval before potential commercialization. 7 For example, any of the following factors may serve to delay, limit or prevent the final approval by regulatory authorities of the Company’s drug candidates for commercial use: • ME-143, ME-344 and Pracinostat are in the early stages of development, and the Company will need to conduct significant clinical testing to demonstrate safety and efficacy of these drug candidates before applications for marketing can be filed with the FDA, or with the regulatory authorities of other countries; • data obtained from pre-clinical and clinical studies can be interpreted in different ways, which could delay, limit or prevent regulatory approval; • development and testing of product formulation, including identification of suitable excipients, or chemical additives intended to facilitate delivery of the Company’s drug candidates; • it may take the Company many years to complete the testing of its drug candidates, and failure can occur at any stage of this process; and • negative or inconclusive results or adverse medical events during a clinical trial could cause the Company to delay or terminate its development efforts. The successful development of any of these drug candidates is uncertain and, accordingly, the Company may never commercialise any of these drug candidates or generate revenue. Even if the Company receives regulatory approval to commercialize its drug candidates, the ability to generate revenues from any resulting products will be subject to a variety of risks, many of which are out of the Company’s control. Even if the drug candidates obtain regulatory approval, resulting products may not gain market acceptance among physicians, patients, healthcare payers or the medical community. The Company believes that the degree of market acceptance and its ability to generate revenues from such products will depend on a number of factors, including, but not limited to: • timing of market introduction of the Company’s drugs and competitive drugs; • actual and perceived efficacy and safety of the Company’s drug candidates; • prevalence and severity of any side effects; • potential or perceived advantages or disadvantages over alternative treatments; • strength of sales, marketing and distribution support; • price of future products, both in absolute terms and relative to alternative treatments; • the effect of current and future healthcare laws on the Company’s drug candidates; and • availability of coverage and reimbursement from government and other third-party payers. 8 If any of the Company’s drugs are approved and fail to achieve market acceptance, the Company may not be able to generate significant revenue to achieve or sustain profitability. The Company may not be able to establish the contractual arrangements necessary to develop, market and distribute the product candidates. A key part of the Company’s business plan is to establish contractual relationships with strategic partners. The Company must successfully contract with third parties to package, market and distribute its product candidates. Potential partners may be discouraged by the Company’s limited operating history. There is no assurance that the Company will be able to negotiate commercially acceptable licensing or other agreements for the future exploitation of its drug product candidates including continued clinical development, manufacture or marketing. If the Company is unable to successfully contract for these services, or if arrangements for these services are terminated, it may have to delay the commercialization program which will adversely affect its ability to generate operating revenues. The Company’s commercial opportunity will be reduced or eliminated if competitors develop and market products that are more effective, have fewer side effects or are less expensive than its drug candidates. The development of drug candidates is highly competitive. A number of other companies have products or drug candidates in various stages of pre-clinical or clinical development that are intended for the same therapeutic indications for which the Company’s drug candidates are being developed. Some of these potential competing drugs are further advanced in development than the Company’s drug candidates and may be commercialized sooner. Even if the Company is successful in developing effective drugs, its compounds may not compete successfully with products produced by its competitors. The Company’s competitors include pharmaceutical companies and biotechnology companies, as well as universities and public and private research institutions. In addition, companies active in different but related fields represent substantial competition. Many of the Company’s competitors developing oncology drugs have significantly greater capital resources, larger research and development staffs and facilities and greater experience in drug development, regulation, manufacturing and marketing. These organizations also compete with the Company and its service providers, to recruit qualified personnel, and to attract partners for joint ventures and to license technologies. As a result, the Company’s competitors may be able to more easily develop technologies and products that would render the Company’s technologies or its drug candidates obsolete or non-competitive. The Company relies on third parties to conduct its clinical trials and many of its pre-clinical studies. If those parties do not successfully carry out their contractual duties or meet expected deadlines, the Company’s drug candidates may not advance in a timely manner or at all. In the course of discovery, pre-clinical testing and clinical trials, the Company relies on third parties, including laboratories, investigators, clinical contract research organizations, or CROs, and manufacturers, to perform critical services. For example, the Company relies on third parties to conduct its clinical trials and many of its pre-clinical studies. CROs are responsible for many aspects of the trials, including finding and enrolling subjects for testing and administering the trials. Although the Company relies on these third parties to conduct its clinical trials, it is responsible for ensuring that each of the clinical trials is conducted in accordance with its investigational plan and protocol. 9 Moreover, the FDA and foreign regulatory authorities require the Company to comply with regulations and standards, commonly referred to as good clinical practices, or GCPs, for conducting, monitoring, recording, and reporting the results of clinical trials to ensure that the data and results are scientifically credible and accurate, and that the trial subjects are adequately informed of the potential risks of participating in clinical trials. The Company’s reliance on third parties does not relieve it of these responsibilities and requirements. These third parties may not be available when the Company needs them or, if they are available, may not comply with all regulatory and contractual requirements or may not otherwise perform their services in a timely or acceptable manner, and the Company may need to enter into new arrangements with alternative third parties and the clinical trials may be extended, delayed or terminated. These independent third parties may also have relationships with other commercial entities, some of which may compete with the Company. In addition, if such third parties fail to perform their obligations in compliance with the Company’s clinical trial protocols or GCPs, the clinical trials may not meet regulatory requirements or may need to be repeated. As a result of the Company’s dependence on third parties, it may face delays or failures outside of its direct control. These risks also apply to the development activities of collaborators, and the Company does not control their research and development, clinical trial or regulatory activities. The Company has no direct control over the cost of manufacturing its drug candidates. Increases in the cost of manufacturing the Company’s drug candidates would increase the costs of conducting clinical trials and could adversely affect future profitability. The Company does not intend to manufacture the drug product candidates in-house, and it will rely on third parties for drug supplies both for clinical trials and for commercial quantities in the future. The Company has taken the strategic decision not to manufacture active pharmaceutical ingredients (“API”) for the drug candidates, as these can be more economically supplied by third parties with particular expertise in this area. The Company has identified contract facilities that are registered with the FDA, have a track record of large scale API manufacture, and have already invested in capital and equipment. The Company has no direct control over the cost of manufacturing its product candidates. If the cost of manufacturing increases, or if the cost of the materials used increases, these costs will be passed on, making the cost of conducting clinical trials more expensive. Increases in manufacturing costs could adversely affect the Company’s future profitability if it was unable to pass all of the increased costs along to its customers. The Company may face a risk of product liability claims and may not be able to obtain adequate insurance. The Company’s business exposes it to the risk of product liability claims. This risk is inherent in the manufacturing, testing and marketing of human therapeutic products. The Company has product liability insurance. The coverage is subject to deductibles and coverage limitations. The Company may not be able to obtain or maintain adequate protection against potential liabilities, or claims may exceed the insurance limits. If the Company cannot or does not sufficiently insure against potential product liability claims, it may be exposed to significant liabilities, which may materially and adversely affect the business development and commercialization efforts. Enforceability of civil liabilities under the federal securities laws against the Company or the Company’s officers and directors may be difficult. The Company is a public company limited by shares and is registered and operates under the Australian Corporations Act 2001. Two out of the Company's five directors and many of the officers named in this Annual Report reside outside the U.S. Substantially all of the assets of those persons are located outside the U.S. 10 As a result, it may not be possible to affect service on the Company or such persons in the U.S. or to enforce, in foreign courts, judgments against such persons obtained in U.S. courts and predicated on the civil liability provisions of the federal securities laws of the U.S. There is doubt as to the enforceability in the Commonwealth of Australia, in original actions or in actions for enforcement of judgments of U.S. courts, of civil liabilities predicated solely upon federal or state securities laws of the U.S., especially in the case of enforcement of judgments of U.S. courts where the defendant has not been properly served in Australia. The trading price of the Company’s ordinary shares and American Depository Receipts (“ADRs”) could decline in value if the trading price of the shares of common stock of its listed subsidiary company, MEI, declines. Novogen currently owns 67.3% (if the preference shares held were converted) of its subsidiary MEI, whose shares are currently traded on the Nasdaq Capital Market. If the trading price of MEI’s shares declines or its business does not achieve its objectives or its product development program is delayed, it could have an adverse affect on Novogen’s share price. The trading price of the Company’s ordinary shares and ADRs is highly volatile. Your investment could decline in value and the Company may incur significant costs from class action litigation and its securities may be delisted from Nasdaq. The trading price of the Company’s ordinary shares and ADRs is highly volatile in response to various factors, many of which are beyond the Company’s control, including: · announcements of technological innovations by the Company and its competitors; · new products introduced or announced by the Company or its competitors; · changes in financial estimates by securities analysts; · actual or anticipated variations in operating results; · expiration or termination of licenses, research contracts or other collaboration agreements; · conditions or trends in the regulatory climate in the biotechnology, pharmaceutical and genomics industries; · changes in the market values of similar companies; · the liquidity of any market for the Company’s securities; and · additional sales by the Company of its shares. In addition, equity markets in general and the market for biotechnology and life sciences companies in particular, have experienced substantial price and volume fluctuations that have often been unrelated or disproportionate to the operating performance of the companies traded in those markets. Further changes in economic conditions in Australia, the United States, Europe, or globally, could impact the Company’s ability to grow profitably. Adverse economic changes are outside the Company’s control and may result in material adverse effects on the Company’s business or results of operations. These broad market and industry factors may materially affect the market price of the Company’s ordinary shares and ADRs regardless of its development and operating performance. In the past, following periods of volatility in the market price of a company’s securities, securities class action litigation has often been instituted against that company. Such litigation, if instituted against the Company, could cause it to incur substantial costs and divert management’s attention and resources. If the market price of the Company’s ADRs remains below US$5.00 per share, under stock exchange rules, the Company’s stockholders will not be able to use such ADRs as collateral for borrowing in margin accounts. This inability to use ADRs as collateral may depress demand as certain institutional investors are restricted from investing in securities priced below US$5.00 and may lead to sales of such ADRs creating downward pressure on and increased volatility in the market price of the Company’s ordinary shares and ADRs. 11 In addition, under Nasdaq rules, companies listed on the Nasdaq Capital Market are required to maintain a share price of at least US$1.00 per share and if the share price declines below US$1.00 for a period of 30 consecutive business days, then the listed company would have 180 days to regain compliance with the US$1.00 per share minimum. In the event that the Company’s share price declines below US$1.00, it may be required to take action, such as a reverse stock split, in order to comply with the Nasdaq rules that may be in effect at the time. The MEI common stock held by the Company, in respect of which the Company is currently proposing, subject to shareholder approval, to make an in specie distribution, has experienced highly volatile trading prices in response to various factors, and is currently trading at low levels, and may be delisted from Nasdaq. The MEI common stock held by the Company in respect of which the Company is currently proposing, subject to shareholder approval, to make an in specie distribution, has experienced highly volatile trading prices in response to various factors and may continue to do so. MEI common stock is currently trading at low share price levels. MEI has not been in compliance with Nasdaq’s US$1.00 per share minimum bid price requirement and intends to effect a one-for-ten reverse stock split in order to regain compliance with the minimum closing bid price requirements. On September 25, 2012, MEI’s board of directors approved, subject to stockholder approval, an amendment to MEI’s Restated Certificate of Incorporation to effect a one-for-ten reverse stock split (the “Reverse Stock Split”). On September 27, 2012, the Company, as the holder of a majority of MEI’s outstanding common stock, executed a written consent approving the amendment, which approval will become effective 20 days after MEI has mailed a definitive information statement to its stockholders; however, there can be no assurance that the Reverse Stock Split will be consummated or that it will achieve its intended effects. MEI has reserved the right, in its discretion, to abandon the Reverse Stock Split at any time prior to filing the amendment with the Delaware Secretary of State. In addition, under Nasdaq rules, MEI is required to maintain minimum stockholders’ equity of US$2.5 million. If MEI’s stockholders’ equity falls below US$2.5 million, MEI would have 45 calendar days from the date of notification by Nasdaq to submit a plan to regain compliance. If the plan is accepted, Nasdaq can grant an extension of up to 180 calendar days from the date of the original notification for MEI to evidence compliance with this requirement. If MEI is not able to comply with the listing standards of the Nasdaq Capital Market, MEI’s common stock will be delisted from Nasdaq and an associated decrease in liquidity in the market for MEI’s common stock will occur. 12 Item 4.Information on the Company History and development of the Company Novogen Limited, a public company limited by shares, was incorporated in March 1994 under the jurisdiction of the laws of New South Wales, Australia. Novogen is registered and operates under the Australian Corporations Act. Novogen has its registered office at Level 1, 1-7 Waterloo Rd, North Ryde, New South Wales 2113. Its telephone number and other contact details are: Phone 61-2-9878-0088; Fax 61-2-9878-0055; and website, www.novogen.com (the information contained in the website does not form part of the Annual Report). The Company’s Ordinary Shares are listed on the Australian Stock Exchange (“ASX”) under the symbol “NRT” and its ADRs, each representing twenty-five ordinary shares, trade on the Nasdaq Capital Market under the symbol “NVGN”. The Company’s agent in the U.S. for ADR’s is the Bank of New York, 101 Barclay Street 22W New York, N.Y. 10286. Capital expenditures The Company made no major investments of a capital nature during fiscal 2012, 2011 or 2010. Business overview Nature of the Business The Company is a pharmaceutical company which has been involved in the discovery, development, manufacture and marketing of products based on the emerging field of isoflavonoid technology. The Company’s product development program, which it conducts through its subsidiary MEI Pharma, Inc. (“MEI”), embraces a novel range of pharmaceuticals based on the field of isoflavonoid technology and on compounds known as isoflavones. Pending the current proposed transactions detailed below, the Company’s strategy is to continue to advance its research and development, through its subsidiary MEI, in more advanced pharmaceuticals in the area of human phenolic compound technology with a focus on progressing the development of drug candidates in the field of oncology. The Company is currently proposing an in specie distribution of the shares of MEI held by Novogen Limited, which is subject to shareholder approval at an the Annual General Meeting of shareholders to be held on November 12, 2012. Separate explanatory materials have been distributed to shareholders for them to make an informed decision on the proposed transaction. This report has been prepared on the basis of the current business structure which includes the business and consolidated accounts of the Company’s majority owned subsidiary MEI. The MEI shares held by Novogen Limited are subject to the proposed in specie distribution to Novogen shareholders. Following the planned in specie distribution of shares of MEI held by Novogen limited the Company will have no active operations and limited financial resources. The Company is currently exploring various strategic alternatives involving assets comprising substantially all of its business. 13 Corporate developments Novogen Board of Directors On May 25, 2012, Mr John O’Connor was appointed to the Board following the resignation of Mr Peter Scutt. Mr O’Connor brings broad financial experience and expertise to the Board. More information on each of the Directors is contained under the item “Directors” commencing on page 41. Investment in MEI Pharma, Inc. During the year ended June 30, 2012, Novogen continued its support of its majority owned subsidiary MEI through a number of cash investments to support the continued development of MEI’s drug development programs. In September 2011, Novogen Limited purchased common stock of MEI in a private placement for a total investment of US$2 million through the purchase of 1,333,333 common shares. In December 2011 Novogen Limited made an additional investment of US$2 million in MEI with the purchase of 1,941,747 common shares. Following approval by its shareholders at an Extraordinary General Meeting held on May7, 2012, Novogen Limited invested a further US$4 million in MEI under the MEI rights offering (described in more detail below) with the purchase of 8,988,674 units, amounting to 4,494,337 common shares and warrants to purchase 2,247,168 common shares at a price of US$1.19 per share. These warrants will expire in May 2017. Novogen owned 63.5% of MEI at June 30, 2012. Sale of OTC business On August 1, 2011 Novogen completed the sale of its consumer products business to Pharm-a-Care Laboratories Pty Limited for a total sale price of A$10.1 million. The sale of the consumer business follows the review by the Board of the Company of the strategic alternatives for its consumer products business.While this business had grown over the preceeding 12 months and was profitable, it did not fit with the Company’s longer term focus on therapeutic drug development programs primarily, through the Company’s majority owned subsidiaries MEI and Glycotex. Building Lease Assignment Following the transition of the research and development function of MEI to the US and the sale of the consumer business, the Company sought alternative arrangements to utilise the excess space in the building it had leased in North Ryde. In June 2012 the Company assigned its lease obligations for the North Ryde premises and relocated to a smaller office in North Ryde. Nox Technology Investment Disposal During the year ended June 30, 2012 the Company disposed of its investment in Nox Technology, Inc for total profit of A$0.2 million. Glycotex, Inc. On January 25, 2012, Novogen offered to purchase the shares held by the minority shareholders in Glycotex, Inc. (“Glycotex”) in exchange for issuing Novogen Limited shares. The offer was based on issuing three Novogen shares for every share held in Glycotex. Novogen issued 1,429,782 shares as a result of this offer and currently owns 99.7% of Glycotex following this transaction. 14 The glucan technology assets, previously being developed by Glycotex,Inc., were sold to TR Therapeutics, Inc., a privately held US corporation, on August 16, 2012. MEI Pharma, Inc. Capital Raising May 2011 Private Placement On May 16, 2011, MEI entered into an Amended and Restated Securities Purchase Agreement (the “Amended Securities Purchase Agreement”) with certain accredited investors pursuant to which MEI agreed to issue and sell to the investors certain shares of MEI’s common stock, and warrants to purchase additional shares of common stock. Pursuant to the Amended Securities Purchase Agreement, in May 2011 MEI issued to the investors: (i)835,217 shares (the “Initial Shares”) of common stock, at a purchase price of US$1.333 per share; (ii)series A warrants (the “Series A warrants”) which initially represented the right to purchase up to 626,413 shares of common stock, up to a maximum of 2,250,564 shares; and (iii)series B warrants (the “Series B warrants”) which initially represented the right to purchase up to 2,165,534 shares of common stock in MEI. In addition, MEI agreed to issue certain additional shares of common stock (the “Adjustment Shares”) to the extent the price of the common stock was below US$1.333 per share, but greater than or equal to US$0.75 per share, on certain dates (“Adjustment Dates”) during the period ending June 26, 2012, including as a result of a subsequent offering by MEI of its securities at a price below the purchase price of the Initial Shares. The number of Adjustment Shares issuable was initially limited to 649,242, subject to proportionate increases to the extent the Series B warrants have been exercised prior to the applicable Adjustment Date, up to a maximum of 2,332,583 shares. If the trading price of MEI’s common stock was below US$0.75 per share on any Adjustment Date, MEI would, in addition to issuing the applicable number of Adjustment Shares, refund to the investors an amount per share of its common stock received by the investors in the transaction equal to the difference between US$0.75 and the price of the common stock on such Adjustment Date. The transactions contemplated by the Amended Securities Purchase Agreement are referred to as the May 2011 private placement. Upon the closing of the May 2011 private placement, MEI also issued warrants to the placement agent for the purchase of up to 210,053 shares of MEI common stock, which warrants were exercisable on the same terms as the Series A warrants. On December 29, 2011, MEI issued an aggregate of 667,272 Adjustment Shares to the investors in accordance with the calculation of the applicable price, based on the trading price of MEI’s common stock, with respect to the first Adjustment Date. Additionally, on December 29, 2011, MEI issued an aggregate of 245,700 Adjustment Shares to the investors in connection with the private placement of common stock to Novogen that closed on December 29, 2011. Terms of Series A and Series B Warrants The Series A warrants became exercisable on the six month anniversary of the May 18, 2011 closing of the May 2011 private placement. The Series A warrants will expire on the fifth anniversary of the date on which the Series A warrants first became exercisable. Prior to the amendment of the warrant terms in September 2011 in conjunction with the Supplemental Agreement, as defined and described below, the Series A warrants were initially exercisable at an exercise price of US$1.57 per share, subject to adjustment as provided in the Series A warrant agreements. Under the terms of the warrant agreements, the number of shares of common stock issuable upon exercise of the Series A warrants would be increased by an amount equal to 75% of the number of shares of common stock issued upon each exercise of the Series B warrants. 15 Prior to the amendment of the warrant terms in September 2011 in conjunction with the Supplemental Agreement, as described below, the initial exercise price per share of the Series B warrants was equal to the lower of (i)US$1.333, and (ii)85% of the arithmetic average of the lowest eight weighted average prices of MEI’s common stock during the 20 consecutive trading day period in the case of a voluntary exercise by the holders, ending on the trading day immediately preceding the date of delivery of a notice of exercise. In July and August 2011, the investors exercised an aggregate of 1,294,000 Series B warrants for 1,294,000 shares of MEI’s common stock. MEI received net proceeds of US$1,094,000 in conjunction with the exercise of the Series B warrants. Pursuant to the terms of the Amended Securities Purchase Agreement, an additional 970,500 Series A warrants became exercisable as a result of these Series B warrant exercises. Supplemental Agreement On September 28, 2011, MEI entered into a Supplemental Agreement (the “Supplemental Agreement”) with each of the investors party to the Amended Securities Purchase Agreement. Pursuant to the Supplemental Agreement, each of the Series A warrants and the Series B warrants issued pursuant to the Amended Securities Purchase Agreement were amended and restated (the “Amended Series A Warrants” and “Amended Series B Warrants”, respectively). The exercise price of each of the Series A warrants and Series B warrants was reduced to US$1.00 per share. As amended, the exercise price of the Amended Series A Warrants is no longer subject to further adjustment upon the occurrence of certain events, including the subsequent sale or deemed sale by MEI of shares of its common stock at a price per share below the exercise price of the Amended Series A Warrants; however, the Amended Series A Warrants continue to provide for certain customary anti-dilution adjustments. The Series B warrants were amended to permit the exercise of such warrants on a cashless basis. Pursuant to the terms of the Supplemental Agreement, on September 28, 2011, the investors exercised, on a cashless basis, the Amended Series B Warrants for all of the remaining shares of common stock for which such Amended Series B Warrants were exercisable, resulting in the issuance by MEI of an aggregate of 305,603 shares of its common stock. As of September 28, 2011, there were no remaining outstanding Series B warrants. The Supplemental Agreement also effected certain amendments to the Amended Securities Purchase Agreement, including the extension, through September 28, 2013, of the period during which the investors have the right to participate in subsequent equity offerings of MEI. In connection with the amendments described above, MEI made cash payments to the investors in an aggregate amount of US$365,000. Derivative Liabilities The Company accounted for the Series A and B warrants and the Adjustment Shares feature pursuant to the Amended Securities Purchase Agreement in accordance with accounting guidance for derivatives. Additionally, the Company determined that the Adjustment Shares feature, as specified in the Amended Securities Purchase Agreement, resulted in an embedded derivative. As a result of amending the Series A and Series B warrant terms pursuant to the Supplemental Agreement, and the exercise of the Amended Series B Warrants, as described above, the Series A and Series B warrants are no longer considered to be derivatives as of September 30, 2011. As a result of MEI’s completion of its contractual obligations under the Amended Securities Purchase Agreement related to the issuance of Adjustment Shares, the Company had no remaining derivative liabilities as of June 30, 2012. 16 Rights Offering On March 26, 2012, MEI’s registration statement on Form S-1, filed with the Securities and Exchange Commission, became effective. The Form S-1 was filed in connection with MEI’s rights offering (“Rights Offering”) to its existing stockholders and to holders of MEI’s Series A warrants issued in connection with the May 2011 private placement. Pursuant to the Rights Offering, MEI distributed one subscription right for each share of its common stock and each Series A warrant exercisable for a share of its common stock to holders of record as of March 30, 2012. Each subscription right entitled the holder to purchase one Unit, which consisted of 0.5 shares of MEI’s common stock and a warrant to purchase 0.25 shares of MEI’s common stock. For every two Units purchased in the Rights Offering, stockholders received one share of common stock in MEI for a purchase price of US$0.89 per share, which represented a 10 percent discount to the volume-weighted average price of MEI’s common stock for the 30 consecutive trading days ending on, and inclusive of, March 13, 2012, and warrants to purchase one-half of one share of MEI’s common stock with an exercise price of US$1.19 per share, which represented a 20 percent premium to the volume-weighted average price of MEI’s common stock during the same period. The warrants are exercisable for a five-year period beginning on May 11, 2012. The Rights Offering also included an over-subscription privilege, which entitled stockholders to purchase additional Units that remained unsubscribed at the expiration of the Rights Offering. The subscription period expired on May 11, 2012. Eligible participants exercised subscription rights to purchase 11,660,606 Units under the offering, including 8,988,675 Units purchased by Novogen Limited (described above). Based on the irrevocable exercise of the subscription rights, MEI issued 5,830,202 shares of its common stock and warrants to purchase 2,915,152 shares upon exercise of the warrants (subject to adjustment for fractional shares). Gross proceeds of US$5.2 million were received by MEI in connection with the Rights Offering. Clinical development or product candidates The Company’s clinical development program was conducted through Novogen’s subsidiaries MEI and Glycotex. MEI runs the Company’s oncology drug development program and Glycotex had been developing the Glucan based wound healing technology. MEI Clinical Product Development Programs MEI’s pipeline of drug candidates is derived from an isoflavone technology platform that has generated a number of compounds with potential anti-tumor activity. Through laboratory studies these compounds have been shown to interact with specific targets resulting in the inhibition of tumor metabolism, a function critical for cancer cell survival. MEI’s lead programs focus on two families of compounds with related but distinct mechanisms of action: NADH oxidase inhibitors and mitochondrial inhibitors. NADH Oxidase Inhibitors MEI’s most advanced program is a family of isoflavone compounds that includes Phenoxodiol, a first-generation compound that has been investigated in multiple human clinical studies, and a next-generation compound and lead drug candidate ME-143. ME-143 in particular has demonstrated robust anti-tumor activity in pre-clinical laboratory studies and is currently under evaluation in human clinical studies. 17 First Generation: Phenoxodiol Phenoxodiol has been administered to more than 400 patients in clinical studies via oral or intravenous routes and appears to be well tolerated with an acceptable toxicity profile. In a Phase II clinical trial of intravenously administered Phenoxodiol in combination with platinum-based chemotherapy in women with recurrent ovarian cancer, a clinical response was observed in 19% of patients (three out of 16). These results were published in the May 2011 issue of International Journal of Gynecological Cancer. However, in a Phase III clinical trial of orally administered Phenoxodiol in combination with platinum-based chemotherapy in women with advanced ovarian cancer resistant or refractory to platinum-based drugs, a clinical response was observed in less than 1% of patients (one out of 142). Pharmacokinetic studies suggest that significantly higher blood plasma levels of active drug are measured when isoflavone compounds are administered intravenously versus orally. As a result of these findings and the clinical experience to date, MEI is actively pursuing the clinical development of its next-generation compounds using an intravenous formulation. Lead Drug Candidate: ME-143 ME-143 is a next-generation analogue of Phenoxodiol. Pre-clinical laboratory studies show that ME-143 demonstrates enhanced anti-tumor activity against a broad range of tumor cell lines when used alone or in combination with platinum-based chemotherapy when compared to Phenoxodiol. As a result, ME-143 was selected as MEI’s lead drug candidate for the NADH oxidase inhibitor program. In September 2011, MEI initiated a Phase I open label, multi-center, dose escalation trial of ME-143 in patients with refractory solid tumors following the approval of an Investigational New Drug (“IND”) application by the US Food and Drug Administration (“FDA”). This clinical trial, conducted in collaboration with the Sarah Cannon Research Institute, was designed to evaluate the safety and tolerability of intravenous ME-143 and characterize its pharmacokinetic profile. Results from a Phase I clinical trial of intravenous ME-143 were presented at the American Society of Clinical Oncology Annual Meeting in June 2012. A total of 15 patients were enrolled in escalating dose cohorts of 2.5 mg/kg, 5 mg/kg, 10 mg/kg and 20 mg/kg. With the exception of a serious infusion reaction in one patient at the highest dose level, ME-143 was generally well tolerated with minimal toxicity in heavily treated patients. The maximum tolerated dose was defined as 20 mg/kg. In addition, the pharmacokinetic profile of intravenous ME-143 resulted in drug levels that were approximately 30 times higher than the expected exposure achieved in a Phase II trial of intravenous Phenoxodiol in combination with platinum-based chemotherapy in women with platinum-resistant ovarian cancer. MEI is now preparing for a randomized, placebo-controlled Phase II clinical trial of intravenous ME-143 in combination with gemcitabine and carboplatin, a platinum-base chemotherapy, in women with triple-negative breast cancer. Triple-negative accounts for 10-20% of all breast cancers and refers to a subgroup of breast cancers that do not express estrogen receptors, progesterone receptors or human epidermal growth factor receptor 2 (HER2). Therefore, women with triple-negative breast cancer generally do not respond to targeted therapies, leaving chemotherapy as a standard treatment option. MEI expects to begin enrolling patients in this trial during the first quarter of calendar year 2013. Program 2: Mitochondrial Inhibitors MEI’s mitochondrial inhibitor program consists of a family of compounds that includes NV-128, a first-generation compound that has shown activity against a broad range of cancers in laboratory research studies, including chemotherapy-resistant ovarian cancer cell lines, and a next-generation compound and lead drug candidate ME-344. 18 ME-344 appears to be significantly more active than NV-128 in pre-clinical studies and is currently being investigated in human clinical studies. First Generation: NV-128 NV-128 is a novel mitochondrial inhibitor which has been shown in pre-clinical laboratory studies to disrupt mitochondrial function and induce cancer cell death by two distinct mechanisms; 1) through the induction of DNA fragmentation, and 2) through the process of destructive autophagy, wherein a cell consumes itself. Structurally, NV-128 is an analogue of Phenoxodiol, but, in contrast, uses different molecular mechanisms to promote the death of cancer cells. NV-128 has shown activity in pre-clinical models against a broad range of cancers. Administration of NV-128 to cancer cells has been shown to induce a rapid loss of cellular energy resulting in the inhibition of both mammalian target of rapamycin (mTOR1 and mTOR2) pathways, which are suggested to be central to the aberrant proliferative capacity of both mature cancer cells and cancer stem cells. Results from an ongoing collaboration with Dr. Gil Mor at the Yale University School of Medicine’s Department of Obstetrics, Gynecology and Reproductive Sciences, have demonstrated that NV-128 is active against chemotherapy-resistant ovarian tumor cells in laboratory studies. In April 2011, his colleague Dr. Ayesha Alvero presented data at the American Association for Cancer Research Annual Meeting from a pre-clinical study of NV-128 demonstrating its ability to induce mitochondrial instability, ultimately leading to cell death in otherwise chemotherapy-resistant ovarian cancer stem cells. These results were later published in the August 2011 issue of Molecular Cancer Therapeutics. Lead Drug Candidate: ME-344 ME-344 is a next-generation analogue and active metabolite of NV-128. In pre-clinical laboratory studies, ME-344 has demonstrated superior anti-tumor activity against a broad panel of human cancer cell lines compared to NV-128. MEI received FDA approval of an IND application for ME-344 in April 2012 and initiated a Phase I clinical trial of intravenous ME-344 in patients with solid refractory tumors shortly thereafter. The Phase I clinical trial is evaluating the safety and tolerability of intravenous ME-344 in escalating dose cohorts of 1.2 mg/kg, 2.5 mg/kg, 5 mg/kg, 10 mg/kg and 20 mg/kg. In addition, the trial is designed to characterize the pharmacokinetic profile of ME-344 and describe any preliminary clinical anti-tumor activity observed. Patients in the trial are administered intravenous infusions of ME-344 once weekly for three weeks and, after safety assessment, may continue weekly dosing if a clinical benefit is determined. The trial is expected to enroll up to 24 patients with final safety and pharmacokinetic data expected in the second quarter of calendar year 2013. Glycotex Clinical Product Development Programs The investigational product candidate GLYC-101 Gel, being developed by the Company’s US subsidiary Glycotex, Inc. (“Glycotex”), is intended to stimulate and modulate the natural cascade of wound healing activities in several cell populations. The product candidate is a topical glucan gel formulation to be applied directly on the wound surface. The strategic priorities for GLYC-101 include wound healing following laser ablation, burn wounds, surgical wounds, venous ulcers and diabetic ulcers. The Company has made the strategic decision this year to focus its resources on the oncology drug development program conducted by its subsidiary MEI. Therefore there have not been any advancements in the glucan development during the last 12 months. 19 The Company reached an agreement to terminate Glycotex’s Chief Executive Officer’s employment effective May 31, 2012 and has been evaluating a number of strategic options to best utilise the glucan technology. The Company signed an agreement to dispose of the glucan assets on July 27, 2012 for total cash proceeds of A$0.15million. Consumer health care The Company launched its first dietary supplement product, Promensil, in September 1997 in Australia. Promensil and Trinovin are “dietary supplements” that deliver standardized levels of all four isoflavones — daidzein, genistein, formononetin and biochanin. In addition, the Company introduced dietary supplement line extensions including Promensil Vitality and Promensil Double Strength. The Company established 100% owned subsidiary companies in Canada and the U.K. to market and distribute its range of dietary supplements. The Company also entered into agency agreements to distribute its dietary supplements in Singapore, China, Malaysia, Indonesia, Taiwan, South Africa, Ireland, Austria, Netherlands, Switzerland, Belgium, Portugal, Italy, Malta, Korea, Brazil and UAE. In 2006, the Company licensed the U.S. rights to market Promensil and Trinovin brands to Natrol, Inc. On August 1, 2011 Novogen completed the sale of its consumer products business to Pharm-a-Care Laboratories Pty Limited for a total sale price of A$10.1 million. The following table is an analysis of revenue from sales and other sources during the past three fiscal years, up to the date the consumer business was sold, by categories of activity and by geographical market. Other revenue consists principally of interest income and royalty receipts. 20 Category of Activity (A$'000) (A$'000) (A$'000) Revenue from sale of goods Other revenue Total Revenue Geographical Markets (A$'000) (A$'000) (A$'000) Revenue from sale of goods Australasia Europe 87 North America South America - 0 Other revenue Australasia Europe 2 - - North America 99 Total Revenue Source and Availability of Raw Materials Phenolic Pharmaceutical Compounds The Company has taken the strategic decision not to manufacture compounds for clinical trials or commercial scale Active Pharmaceutical Ingredients (API) for its drug candidates, including ME-143, ME-344 and Pracinostat as these can be more economically supplied by third parties with particular expertise in this area. Raw Material License On September28, 2012, MEI entered into a License Agreement (the “License Agreement”) with CyDex Pharmaceuticals, Inc. (“CyDex”). Under the License Agreement, CyDex granted to the MEI an exclusive, non-transferable license to intellectual property rights relating to Captisol® for use with the MEI’s two lead isoflavone-based drug compounds. 21 Captisol has been shown to enhance the solubility, stability and bioavailability of drug formulations and is currently used in FDA approved drugs by several other pharmaceutical companies. The License Agreement will continue in effect on a country-by-country basis until the later of (a)the fifth anniversary of the first commercial sale of a Licensed Product (anywhere in the world) or (b)the date as of which a license for the use of Captisol, as contemplated by the License Agreement, is no longer required in such country in order to avoid infringing applicable intellectual property rights. MEI may terminate the License Agreement for convenience at any time upon 90 days’ prior written notice to CyDex. Either party may also terminate the License Agreement upon the breach by the other party of any material term of the License Agreement which is not cured, upon notice, within 60 days (or 10 days with respect to any payment obligation). Contemporaneously with the License Agreement, MEI and CyDex entered into a commercial supply agreement (the “Supply Agreement”) pursuant to which MEI agreed to purchase 100% of its requirements for Captisol from CyDex. The Supply Agreement will terminate on the earlier of the termination of the License Agreement in its entirety or 90 days after MEI provides CyDex with written notice of its intent to terminate the Supply Agreement. Either party may also terminate the Supply Agreement upon any breach by the other party of the Supply Agreement which is not cured, upon notice, within 60 days (or 10 days with respect to any payment obligation). Patent Protection The most important area of the intellectual property (“IP”) of the Company is the Company’s discovery that isoflavonoid-derived phenolic compounds have biological activity. This is the basis of the Company’s drug development program. A number of these phenolic compounds have been identified by the Company as offering significant commercial potential as new pharmaceuticals and these are currently under development. The Company has multiple PCT (Patent Cooperation Treaty) applications pending relating to these compounds and a wide range of therapeutic indications. The Company pursues a broad patent application filing strategy, and filing PCT patent applications can be used to pursue patent protection in member countries with significant markets for the Company’s products. In May 2011, Novogen sold to its subsidiary, MEI, its isoflavone-based intellectual property portfolio, following approval by Novogen and MEI shareholders in respective Extraordinary General Meetings. The areas with expanding patent cover include novel dimeric and novel aminated isoflavones, isoflavone formulations and various uses and combined isoflavone/ chemotherapy and isoflavone/radiotherapy treatments. Licensing Arrangements In 1997, the Company granted an exclusive royalty-bearing license, with the right to grant sublicenses, to Protein Technologies International, then a subsidiary of Ralston Purina Company (“PTI”), covering three of the Company’s patent applications (and U.S. patents arising from such applications) for the development and commercialization of prescription and non-prescription drug products and dietary health supplements in which the biologically active component is derived from soy and consists of at least one isoflavone covered by one of the licensed patent applications (or U.S. patents arising from such applications). Subsequent to the Company’s grant of the license, U.S. patents were issued for all three patent applications. 22 The geographical territory of the license is worldwide, with the exception of Australia and New Zealand. In 1997, Dupont acquired PTI and PTI subsequently changed its name to Solae LLC (“Solae”) in connection with a joint venture that it entered into with Bunge Ltd. In 2004, the parties amended the license to revise the schedule of minimum annual payments and to provide for payment to be made by Solae to the Company in the event that Solae sells its isoflavone drug program. The license was transferred to Archer Daniels Midland Company (“ADM”) in 2005. Under the terms of the transfer, ADM assumed the rights and obligations formally held by Solae, including the obligation to make minimum annual payments and royalty payments to the Company. Notwithstanding the transfer of the license agreement, Solae remains obligated to make payment to the Company in the event that Solae sells its isoflavone drug program. The license agreement will terminate upon the expiration or invalidation of the last of the patent applications and/or patent rights that it covers. In 2011 the Company renegotiated the licence agreement in place with ADM. The result was that in July 2011 the Company receivedan upfront cash payment of US$2.9 million (less any withholding tax payable) as the full consideration for all unpaid amounts otherwise payable by ADM for the period to May 31, 2013. This upfront payment is being recognised as income over the period to which it relates. In connection with agreement, the Company recognized royalty income from ADM of A$1.2 million and A$1.7 million in fiscal years 2012 and 2011, respectively. Australian Government The activities of the Company are subject to numerous Australian laws and regulations, including those described below. The Australian Corporations Law is the main body of law governing companies incorporated in Australia, such as Novogen and its Australian subsidiaries. The Australian Securities and Investments Commission is an Australian Government organization which administratively enforces legislation covering matters such as directors’ duties and responsibilities, preparation of accounts, auditor control, issue and transfer of shares, control of shareholders’ meetings, rights of minority interests, amendments to capital structure, preparation and filing of public documents such as annual reports, changes in directors and changes to capital. The ASX imposes listing rules on all listed companies, such as Novogen. The rules cover issues such as continuous and immediate disclosure to the market of relevant information, periodic financial reporting and the prior approval of reports to shareholders. The Company believes that it materially complies with the foregoing Australian laws and regulations pertaining to public and private companies. Regulatory Requirements Australian Regulatory Requirements The Therapeutic GoodsAct 1989, or 1989 Act, sets out the legal requirements for the import, export, manufacture and supply of pharmaceutical products in Australia. The 1989 Act requires that all pharmaceutical products to be imported into, supplied in, manufactured in or exported from Australia be included in the Australian Register of Therapeutic Goods, or ARTG, unless specifically exempted under the Act. 23 Medicines with a higher level of risk (prescription medicines, some non-prescription medicines) are evaluated for quality, safety and efficacy and are registered on the ARTG. Medicines with a lower risk (many over the counter medicines including vitamins) are assessed only for quality and safety. Medicines included in the ARTG can be identified by the AUST R number (for registered medicines) or an AUST L number (listed medicines) that appears on the packaging of the medicine. In order to ensure that a product can be included in the ARTG, a sponsoring company must make an application to the Therapeutic Goods Administration, or TGA. The application usually consists of a form accompanied by data (based on the European Union requirements) to support the quality, safety and efficacy of the product for its intended use and payment of a fee. Application details are available on the TGA website http://www.tga.gov.au. The first phase of evaluation, known as the Application Entry Process, is usually a short period during which an application is assessed at an administrative level to ensure that it complies with the basic guidelines. The TGA may request further details from the applicant, and may agree with sponsors that additional data (which while not actually required by the application, could enhance the assessment outcome) may be submitted later at an agreed time. The TGA must decide within at least 40 working days whether it will accept the application for evaluation. Once an application is accepted for evaluation, aspects of the data provided are allocated to evaluators within the different relevant sections, who prepare clinical evaluation reports. Following evaluation, the chemistry, quality control bioavailability and pharmacokinetics aspects of a product may be referred to a Pharmaceutical Sub-Committee (PSC), which is a sub-committee of the TGA prescription medicine expert advisory committee, the Advisory Committee on Prescriptive Medicines (ACPM) to review the relevant clinical evaluation reports. The clinical evaluation reports (along with any resolutions of the ACPM sub-committee) are then sent to the sponsoring company who then has the opportunity to comment on the views expressed within the evaluation report, provide corrections and to submit supplementary data to address any issues raised in the evaluation reports. Once the evaluations are complete, the TGA prepares a summary document on the key issues on which advice will be sought from either the ACPM (for new medicines) or from the Peer Review Committee (PRC) for extensions to products which are already registered. This summary is sent to the sponsoring company which is able to submit a response to the ACPM or PRC dealing with issues raised in the summary and those not previously addressed in the evaluation report. The ACPM/PRC provide independent advice on the quality, risk-benefit, effectiveness and access of the product and conduct medical and scientific evaluations of the application. The ACPM meets every 2 months to examine the applications referred by the TGA and its resolutions are provided to the sponsoring company after 5 working days after the ACPM meeting. The TGA takes into account the advice of the ACPM or PRC in reaching a decision to approve or reject a product. Any approval for registration on the ARTG may have conditions associated with it. From the time that the TGA accepts the initial application for evaluation, the TGA must complete the evaluation and make a decision on the registration of the product within at least 255 working days. 24 If not completed within 255 working days, the TGA forfeits 25% of the evaluation fee otherwise payable by the sponsor, but any time spent waiting for a response from the sponsor is not included in the 255 working days. The TGA also has a system of priority evaluation for products that meet certain criteria, including where the product is a new chemical entity that it is not otherwise available on the market as an approved product, and is for the treatment of a serious, life-threatening illness for which other therapies are either ineffective or not available. U.S. Regulatory Requirements The FDA regulates and impose substantial requirements upon the research, development, pre-clinical and clinical testing, labeling, manufacture, quality control, storage, approval, advertising, promotion, marketing, distribution, import and export of pharmaceutical products including drugs and biologics, as well as significant reporting and record-keeping obligations. State governments may also impose obligations in these areas. In the U.S., pharmaceutical products are regulated by the FDA under the Federal Food, Drug, and Cosmetic Act or FDCA, other laws including in the case of biologics, the Public Health Service Act and the acts’ implementing regulations The Company believes, but cannot be certain, that its products will be regulated as drugs by the FDA. The process required by the FDA before drugs may be marketed in the U.S. generally involves the following: • pre-clinical laboratory evaluations, including formulation and stability testing, and animal tests performed under the FDA’s Good Laboratory Practices regulations to assess pharmacological activity and toxicity potential; • submission and approval of an Investigational New Drug Application, or IND, including results of pre-clinical studies, clinical experience, manufacturing information, and protocols for clinical tests, which must become effective before clinical trials may begin in the U.S.; • obtaining approval of Institutional Review Boards, or IRBs, to administer the products to human subjects in clinical trials; • adequate and well-controlled human clinical trials to establish the safety and efficacy of the product for the product’s intended use; • development of manufacturing processes which conform to FDA current Good Manufacturing Practices, or cGMPs, as confirmed by FDA inspection; • submission of results for pre-clinical and clinical studies, and chemistry, manufacture and control information on the product to the FDA in a New Drug Approval Application, or NDA; and • FDA review and approval of an NDA, prior to any commercial sale, promotion or shipment of a product. The testing and approval process requires substantial time, effort, and financial resources, and the Company cannot be certain that any approval will be granted on a timely basis, if at all. 25 The results of the pre-clinical studies, clinical experience together with initial specified manufacturing information, the proposed clinical trial protocol, and information about the participating investigators are submitted to the FDA as part of an IND, which must become effective before the Company may begin human clinical trials in the U.S. Additionally, an independent Institutional Review Board (“IRB”) must review and approve each study protocol and oversee conduct of the trial. An IND becomes effective 30 days after receipt by the FDA, unless the FDA, within the 30-day period, raises concerns or questions about the conduct of the trials as outlined in the IND and imposes a clinical hold. If the FDA imposes a clinical hold, the IND sponsor must resolve the FDA’s concerns before clinical trials can begin. Pre-clinical tests and studies can take several years to complete, and there is no guarantee that an IND submitted, based on such tests and studies, will become effective within any specific time period, if at all. Human clinical trials are typically conducted in three sequential phases that may overlap. • Phase I: The drug is initially introduced into healthy human subjects or patients and tested for safety and dosage tolerance. Absorption, metabolism, distribution, and excretion testing, among other tests, are generally performed at this stage. These studies may also provide early evidence of effectiveness. • Phase II: The drug is studied in controlled, exploratory therapeutic trials in a limited number of subjects with the disease or medical condition for which the new drug is intended to be used in order to identify possible adverse effects and safety risks, to determine the preliminary or potential efficacy of the product for specific targeted diseases or medical conditions, and to determine dosage tolerance and the optimal effective dose. • Phase III: When Phase II studies demonstrate that a specific dosage range of the drug is likely to be effective and the drug has an acceptable safety profile, controlled, large-scale therapeutic Phase III trials are undertaken at multiple study sites to demonstrate clinical efficacy and to further test for safety in an expanded patient population. These studies are used to evaluate the overall benefit – risk relationship of the drug and provide a basis for physician labelling. The Company cannot be certain that it will successfully complete Phase I, Phase II, or Phase III testing of its products within any specific time period, if at all. Furthermore, the FDA, the IRB or the Company may suspend or terminate clinical trials at any time on various grounds, including a finding that the subjects or patients are being exposed to an unacceptable health risk. Results of pre-clinical studies and clinical trials, as well as detailed information about the manufacturing process, quality control methods, and product composition, among other things, are submitted to the FDA as part of an NDA seeking approval to market and commercially distribute the product on the basis of a determination that the product is safe and effective for its intended use. Before approving an NDA, the FDA will inspect the facilities at which the product is manufactured and will not approve the product unless cGMP compliance is satisfactory. If applicable regulatory criteria are not satisfied, the FDA may deny the NDA or require additional testing or information. As a condition of approval, the FDA also may require post-marketing testing or surveillance to monitor the product’s safety or efficacy. Even after an NDA is approved, the FDA may impose additional obligations or restrictions (such as labelling changes), or even suspend or withdraw a product approval on the basis of data that arise after the product reaches the market, or if compliance with regulatory standards is not maintained. The Company cannot be certain that any NDA it submits will be approved by the FDA on a timely basis, if at all. Also, any such approval may limit the indicated uses for which the product may be marketed. Any refusal to approve, delay in approval, suspension or withdrawal of approval, or restrictions on indicated uses could have a material adverse impact on the Company’s business prospects. 26 Each NDA must be accompanied by a user fee, pursuant to the requirements of the Prescription Drug User Fee Act, or PDUFA, and its amendments. According to the FDA’s fee schedule, effective on October1, 2012 for the fiscal year 2013, the user fee for an application requiring clinical data, such as an NDA, is US$1,958,800. The FDA adjusts the PDUFA user fees on an annual basis. PDUFA also imposes an annual product fee for prescription drugs and biologics (US$98,380), and an annual establishment fee (US$526,500) on facilities used to manufacture prescription drugs and biologics. A written request can be submitted for a waiver under certain circumstances. Waivers may be possible for the application fee for the first human drug application that is filed by a small business, as defined by the FDCA, but there are no small business waivers for product or establishment fees. Waivers may also be possible for one or more fees, upon written request, when a waiver or reduction is necessary to protect the public health, the user fees would present a significant barrier to innovation, or the fees are anticipated to exceed the present or future costs incurred by FDA. The Company is not at the stage of development with its products where it is subject to these fees, but they are significant expenditures that may be incurred in the future and must be paid at the time of application submissions to FDA. Satisfaction of FDA requirements typically takes several years. The actual time required varies substantially, based upon the type, complexity, and novelty of the pharmaceutical product, among other things. Government regulation imposes costly and time-consuming requirements and restrictions throughout the product life cycle and may delay product marketing for a considerable period of time, limit product marketing, or prevent marketing altogether. Success in pre-clinical or early stage clinical trials does not ensure success in later stage clinical trials. Data obtained from pre-clinical and clinical activities are not always conclusive and may be susceptible to varying interpretations that could delay, limit, or prevent marketing approval. Even if a product receives marketing approval, the approval is limited to specific clinical indications. Further, even after marketing approval is obtained, the discovery of previously unknown problems with a product may result in restrictions on the product or even complete withdrawal of the product from the market. After product approval, there are continuing significant regulatory requirements imposed by the FDA, including record-keeping requirements, obligations to report adverse events in patients using the products, and restrictions on advertising and promotional activities. Quality control and manufacturing procedures must continue to conform to cGMPs, and the FDA periodically inspects facilities to assess cGMP compliance. Additionally, post-approval changes in ingredient composition, manufacturing processes or facilities, product labelling, or other areas may require submission of a NDA Supplement to the FDA for review and approval. New indications will require additional clinical studies and submission of a NDA Supplement. Failure to comply with FDA regulatory requirements may result in an enforcement action by the FDA, including Warning Letters, product recalls, suspension or revocation of product approval, seizure of product to prevent distribution, impositions of injunctions prohibiting product manufacture or distribution, and civil and criminal penalties. Maintaining compliance is costly and time-consuming. The Company cannot be certain that it, or its present or future suppliers or third-party manufacturers, will be able to comply with all FDA regulatory requirements, and potential consequences of noncompliance could have a material adverse impact on it’s business prospects. The FDA’s policies may change, and additional governmental regulations may be enacted that could delay, limit, or prevent regulatory approval of the Company’s products or affect its ability to manufacture, market, or distribute its products after approval. Moreover, increased attention to the containment of healthcare costs in the U.S. and in foreign markets could result in new government regulations that could have a material adverse effect on the business. The Company’s failure to obtain coverage, an adequate level of reimbursement, or acceptable prices for future products could diminish any revenues the Company may be able to generate. 27 The Company’s ability to commercialize future products will depend in part on the extent to which coverage and reimbursement for the products will be available from government and health administration authorities, private health insurers, and other third-party payers. European Union member states and U.S. government and other third-party payers increasingly are attempting to contain healthcare costs by consideration of new laws and regulations limiting both coverage and the level of reimbursement for new drugs. The Company cannot predict the likelihood, nature or extent of adverse governmental regulation that might arise from future legislative or administrative action, either in the U.S. or abroad. The Company’s activities may also be subject to state laws and regulations that affect the its ability to develop and sell products. The Company is also subject to numerous federal, state, and local laws relating to such matters as safe working conditions, clinical, laboratory, and manufacturing practices, environmental protection, fire hazard control, and disposal of hazardous or potentially hazardous substances. The Company may incur significant costs to comply with such laws and regulations now or in the future, and the failure to comply may have a material adverse impact on business prospects. The FDCA includes provisions designed to facilitate the development and expedite the review of drugs and biological products intended for treatment of serious or life-threatening conditions that demonstrate the potential to address unmet medical needs for such conditions. These provisions set forth a procedure for designation of a drug as a “fast track product”. The fast track designation applies to the combination of the product and specific indication for which it is being studied. A product designated as fast track is ordinarily eligible for additional programs for expediting development and review, but products that are not in fast track drug development programs may also be able to take advantage of these programs if they meet the necessary requirements. These programs include priority review of NDAs and accelerated approval. Drug approval under the accelerated approval regulations may be based on evidence of clinical effect on a surrogate endpoint that is reasonably likely to predict clinical benefit. A post-marketing clinical study will be required to verify clinical benefit, and other restrictions to assure safe use may be imposed. Under the Drug Price Competition and Patent Term Restoration Act of 1984, a sponsor may obtain marketing exclusivity for a period of time following FDA approval of certain drug applications, regardless of patent status, if the drug is a new chemical entity or if new clinical studies were required to support the marketing application for the drug. This marketing exclusivity prevents a third party from obtaining FDA approval for an identical or nearly identical drug under an Abbreviated New Drug Application or a “505(b)(2) New Drug Application”. The statute also allows a patent owner to obtain an extension of applicable patent terms for a period equal to one-half the period of time elapsed between the filing of an IND and the filing of the corresponding NDA plus the period of time between the filing of the NDA and FDA approval, with reductions taken for any time an applicant did not act with due diligence. There is a five year maximum patent extension and a maximum of 14 years protection from product approval. The Company cannot be certain that it will be able to take advantage of either the patent term extension or marketing exclusivity provisions of these laws. The Best Pharmaceuticals for Children Act, or BPCA, signed into law on January4, 2002, was reauthorized and amended by the FDA Amendments Act of 2007 or FDAAA. The reauthorization of BPCA provides an additional six months of exclusivity to NDA applicants that conduct and file acceptable pediatric studies of new and currently-marketed drug products for which pediatric information would be beneficial, as identified by FDA in a Pediatric Written Request. The Pediatric Research Equity Act, or PREA, signed into law on December3, 2003, also was reauthorized and amended by FDAAA. The reauthorization of PREA requires that most applications for drugs and biologics include a pediatric assessment (unless waived or deferred) to ensure the drugs’ and biologics’ safety and effectiveness in children. 28 Such pediatric assessment must contain data, gathered using appropriate formulations for each age group for which the assessment is required, that are adequate to assess the safety and effectiveness of the drug or the biological product for the claimed indications in all relevant pediatric subpopulations, and to support dosing and administration for each pediatric subpopulation for which the drug or the biological product is safe and effective. The pediatric assessments can only be deferred provided there is a timeline for the completion of such studies. The FDA may waive (partially or fully) the pediatric assessment requirement for several reasons, including if the applicant can demonstrate that necessary studies are impossible or highly impracticable. The FDA Safety and Innovation Act permanently renewed and strengthened BPCA and PREA. European Union Regulatory Requirements Outside the U.S., the Company’s ability to market its products will also be contingent upon receiving marketing authorizations from the appropriate regulatory authorities and compliance with applicable post-approval regulatory requirements. Although the specific requirements and restrictions vary from country to country, as a general matter, foreign regulatory systems include risks similar to those associated with FDA regulation, described above. Under EU regulatory systems, marketing authorizations may be submitted either under a centralized or a national procedure. Under the centralized procedure, a single application to the European Medicines Agency (EMA) leads to an approval granted by the European Commission which permits the marketing of the product throughout the EU. The centralized procedure is mandatory for certain classes of medicinal products, but optional for others. For example, all medicinal products developed by certain biotechnological means, and those developed for cancer and other specified diseases and disorders, must be authorized via the centralized procedure. The Company assumes that the centralized procedure will apply to its products that are developed by means of a biotechnology process. The national procedure is used for products that are not required to be authorized by the centralized procedure. Under the national procedure, an application for a marketing authorization is submitted to the competent authority of one member state of the EU. The holders of a national marketing authorization may submit further applications to the competent authorities of the remaining member states via either the decentralized or mutual recognition procedure. The decentralized procedure enables applicants to submit an identical application to the competent authorities of all member states where approval is sought at the same time as the first application, while under the mutual recognition procedure, products are authorized initially in one member state, and other member states where approval is sought are then requested to recognize the original authorization based upon an assessment report prepared by the original authorizing competent authority. Both the decentralized and mutual recognition procedures should take no longer than 90 days, but if one member state makes an objection, which under the legislation can only be based on a possible risk to human health, the application will be automatically referred to the Committee for Medicinal Products for Human Use (CHMP) of the EMA. If a referral for arbitration is made, the procedure is suspended. However, member states that have already approved the application may, at the request of the applicant, authorize the product in question without waiting for the result of the arbitration. Such authorizations will be without prejudice to the outcome of the arbitration. For all other concerned member states, the opinion of the CHMP, which is binding, could support or reject the objection or alternatively could reach a compromise position acceptable to all EU countries concerned. The arbitration procedure may take an additional year before a final decision is reached and may require the delivery of additional data. As with FDA approval, the Company may not be able to secure regulatory approvals in Europe in a timely manner, if at all. Additionally, as in the U.S., post-approval regulatory requirements, such as those regarding product manufacture, marketing, or distribution, would apply to any product that is approved in Europe, and failure to comply with such obligations could have a material adverse effect on the Company’s ability to successfully commercialize any product. 29 The conduct of clinical trials in the European Union is governed by the European Clinical Trials Directive (2001/20/EC), which was implemented in May 2004. This Directive governs how regulatory bodies in member states control clinical trials. No clinical trial may be started without a clinical trial authorization granted by the national competent authority and favorable ethics approval. Accordingly, there is a marked degree of change and uncertainty both in the regulation of clinical trials and in respect of marketing authorizations which face the Company or its products in Europe. Nasdaq compliance Novogen Nasdaq On July 21, 2011 the Company received a notice from Nasdaq notifying it that for the last 30 consecutive business days the bid price of the Company’s American Depository Receipts (“ADR’s”) closed below the minimum US$1.00 per share requirement for continued inclusion on the Nasdaq Capital Market under Nasdaq Rule5450(a)(1).The Company was afforded a grace period of 180 calendar days, or until January 17, 2012, to regain compliance in accordance with Nasdaq Rule5810(c)(3)(A). The Company announced on December 30, 2011, that it had modified the provisions of its ADR program. The previous conversion ratio of 5 Novogen Limited ordinary shares for each ADR share has become 25 Novogen Limited ordinary shares for each ADR share. The change was effective from January 3, 2012.The change in the ADR ratio had no effect on the number of outstanding common shares the Company has on issue or the listing of its common shares on the ASX. Following the ADR ratio change the Company received confirmation from Nasdaq on January 18, 2012 confirming that for the ten consecutive business days, from January3, 2012 to January 17, 2012, the closing bid price of the Company’s American Depository Receipts (“ADR’s”) had been at US$1.00 per ADR or greater. Accordingly, the Company regained compliance with Listing Rule 5550(a)(2). Notification from the Nasdaq Stock Market has no bearing on the ASX listing. MEI Pharma, Inc. Nasdaq During fiscal year 2011, MEI received deficiency notices from The Nasdaq Stock Market (“Nasdaq”) regarding non-compliance with the minimum stockholders’ equity and the minimum Market Value of Publicly Held Shares in accordance with Nasdaq Listing Standards for the Nasdaq Global Market. In March2011 MEI received a positive response from the Nasdaq Listing Qualifications Staff indicating that its request for a transfer and continued listing on the Nasdaq Capital Market had been granted. MEI’s common stock began trading on the Nasdaq Capital Market effective with the open of business on March 16, 2011. Under Nasdaq rules, failure to maintain minimum stockholders’ equity of US$2.5 million may result in the delisting of MEI’s common stock from the Nasdaq Capital Market, in which case MEI would have 45 calendar days from the date of notification by Nasdaq to submit a plan to regain compliance. If the plan is accepted, Nasdaq can grant an extension of up to 180 calendar days from the date of the original notification for MEI to evidence compliance with this requirement. As a result of continuing losses from operations, MEI’s stockholders’ equity fell below US$2.5million as of March 31, 2012. The gross proceeds of US$5.2 million received in connection with the Rights Offering increased MEI’s stockholders’ equity above US$2.5 million as of May 15, 2012. 30 On March27, 2012, MEI received notice from Nasdaq stating that, based on the closing bid price for MEI’s common stock for the last 30 consecutive business days, MEI no longer met the US$1.00 per share minimum bid price requirement for continued inclusion on the Nasdaq Capital Market under Nasdaq Rule 5550(a)(2). The notification letter states that MEI will be afforded a grace period of 180 calendar days, or until September 24, 2012, to regain compliance with the minimum bid price requirement in accordance with Nasdaq Rule 5810(c)(3)(A). In order to regain compliance, shares of MEI’s common stock must maintain a minimum closing bid price of at least US$1.00 per share for a minimum of ten consecutive business days during the grace period. On September 25, 2012, MEI received a determination letter from NASDAQ notifying MEI that it had not regained compliance with the bid price requirement during the 180 calendar day period and that MEI’s common stock is therefore subject to delisting from The NASDAQ Capital Market, unless the Company requests a hearing before the NASDAQ Listing Qualifications Panel. MEI has timely requested a hearing before the panel to present its plan to regain compliance, which request will automatically stay the delisting of MEI’s securities pending at least the issuance of the panel’s decision following the hearing. Under NASDAQ’s Listing Rules, the panel may, in its discretion, determine to continue MEI’s listing pursuant to an exception to the rule for a maximum of 180 calendar days from the date of the NASDAQ Staff’s delisting notification, or through March 24, 2013. However, there can be no assurance that the panel will do so. MEI intends to effect a one-for-ten reverse stock split in order to regain compliance with the minimum closing bid price requirements and, on September 25, 2012, MEI’s board of directors approved, subject to stockholder approval, an amendment to MEI’s Restated Certificate of Incorporation to effect a one-for-ten reverse stock split (the “Reverse Stock Split”). On September 27, 2012, the Company, as the holder of a majority of MEI’s outstanding common stock, executed a written consent approving the amendment, which approval will become effective 20 days after MEI has mailed a definitive information statement to its stockholders; however, there can be no assurance that the Reverse Stock Split will be consummated or that it will achieve its intended effects. MEI has reserved the right, in its discretion, to abandon the Reverse Stock Split at any time prior to filing the amendment with the Delaware Secretary of State. Organizational Structure Corporate Structure Novogen Limited is a company limited by shares and is incorporated and domiciled in Australia. Novogen Limited and its controlled entities “Novogen” or the “Group” have prepared a consolidated financial report incorporating the entities that Novogen Limited controlled during fiscal 2012, which included the following controlled entities: Name of Entity Country of Incorporation Ownership % * Novogen Laboratories Pty Ltd Australia Novogen Research Pty Ltd Australia Novogen Inc U.S. Glycotex, Inc. U.S. MEI Pharma, Inc. # U.S. + Ownership % at June 30, 2012. # The proportion of ownership interest is equal to the proportion of voting power held and excludes convertible preference shares which do not hold any voting rights until converted. 31 Property, Plant and Equipment The Company leases office space in North Ryde, Sydney which occupies approximately 300 square meters. These premises are used as Novogen’s corporate headquarters. The Company has entered into a short term lease on this property which expires in July 2012 and then continues on a month to month basis. The Company believes these facilities will adequately meet the Company’s needs for the foreseeable future. The Company’s subsidiary MEI has leased office space, of approximately 345 square meters, located at 11975 El Camino Real, San Diego, California. The location houses MEI’s executive and administrative offices. The lease commenced in July 2010 and expires in April 2013. In addition, MEI has two options to extend the lease for one year each at the market rate in effect at the time of renewal. The Company believes these facilities will adequately meet MEI’s office needs for the foreseeable future. 32 Item 4A.Unresolved Staff Comments None Item 5.Operating and Financial Review and Prospects The following discussion and analysis should be read in conjunction with “Item 18. Financial Statements” included below. Operating results are not necessarily indicative of results that may occur in future periods. This discussion and analysis contains forward-looking statements that involve risks, uncertainties and assumptions. The actual results may differ materially from those anticipated in the forward-looking statements as a result of many factors including, but not limited to, those set forth under “Forward-Looking Statements” and “Risk Factors” in Item 3. “Key Information” included above in this Annual Report. All forward-looking statements included in this document are based on the information available to the Company on the date of this document and the Company assumes no obligation to update any forward-looking statements contained in this Annual Report. Application of Critical Accounting Policies The significant accounting policies are summarized in Note 1 to the Consolidated Financial Statements under Item 18 of this Annual Report. Revenue Recognition Revenue is recognised to the extent that it is probable that the economic benefits will flow to the Group and the revenue can be reliably measured. In determining the economic benefits, provisions are made for certain trade discounts and returned goods. Returns Over the last three years, returns and estimates of return liability were not considered material and are detailed below. Balance at Beginning of year Charged to Cost and Expense Actual Returns Balance at End of Year A$'000 A$'000 A$'000 A$'000 Allowance for Sales returns: Year ended June 30, 2010 36 75 1 Year ended June 30, 2011 1 0 Year ended June 30, 2012 0 16 16 0 33 Discounts Discounts are generally calculated as deductions off the Company’s invoice price and as such do not require significant judgment in determining accrual amounts.Over the last three years, the discounts and estimate of claims were not considered material and are detailed below: Balance at Beginning of year Charged to Cost and Expense Actual Discounts Balance at End of Year A$'000 A$'000 A$'000 A$'000 Allowance for Sales discounts: Year ended June 30, 2010 77 Year ended June 30, 2011 77 70 Year ended June 30, 2012 70 26 96 0 Inventory Adjustments Inventories are measured at the lower of cost or net realizable value. The Company reviewed the components of inventory on a regular basis for excess, obsolete and impaired inventory based on estimated future usage and sales. Following the sale of the consumer business in August 2011, the Company no longer owns any inventory. For additional information on significant accounting policies refer to Item 18 “Financial Statements” - Note 1 – “Summary of Significant Accounting Policies”. Discontinued operations During fiscal 2011, the Company evaluated strategic alternatives for its consumer products business. The consumer products business was not part of the Company’s longer term focus of therapeutic drug development, which the Company was undertaking through its majority owned subsidiaries MEI and Glycotex. The Company commenced a planned process to dispose of this business and in April 2011 appointed a financial advisor to actively search for a buyer and complete the plan. On August 1, 2011 Novogen completed the sale of its consumer products business to Pharm-a-Care Laboratories Pty Limited for a total sale price of A$10.1 million in cash. This business has been classified as a discontinuing operation for the purposes of this report. Subsequent to year end, on August 16, 2012, the Company completed the sale of the glucan technology assets, previously being developed by Glycotex,Inc.Therefore following the planned in specie distribution of shares of MEI held by Novogen limited the Company will have no active operations and limited financial resources. The Company is currently exploring various strategic alternatives involving assets comprising substantially all of its business. This has not been treated as a discontinuing operation for the purposes of this report as the transaction occurred after the end of the fiscal year. 34 Results of Operations The following table provides a summary of revenues and expenses to supplement the more detailed discussions below: STATEMENT OF COMPREHENSIVE INCOME for the year ended 30 June, 2012 Consolidated A$'000 A$'000 A$'000 US$'000 Continuing Operations Revenue Other income 7 Research & development expenses ) General and administrative expenses ) Finance costs - ) ) - Loss before income tax ) Income tax expense - (1
